one State of Tennessee

IN THE CIRCUITCOURT OF HAMILTON COUNTY

VIVIANR. GRANT, |

) -_
Plaintiff ) No. LOC IDTY
vs. ) |
CVS PHARMACY, INC.; CVS STORE #5694; CVS 5694) DIVISION
TN, LLC; AIN2013 TN SODDY DAISY, LLC; AND. } . er
c Bm
TENNESSEE CVS PHARMACY, LLC, ' ) JURYDEMANRED % S %
. ' ’ 9 a :
Defendants, ) = 3 ©
SUMMONS _ a? 2
‘SERVE THROUGH SHERIFF OF KNOXCO, R, SoA
‘ ° "
TO: CVS PHarmacy, INC, 3 cA
c/o CT CORPORATION SYSTEM ee
300 MONTVUE ROAD a *
KNOXVILLE, TN 37919-5546 ,

You are hereby summoned to defend a civil action filed against you in the Circuit Court, Hamilton County, Tennessee.

Your defense must be made within thirty (30) days from the date this summonsis served upon you. You are directed to

file your defense with the clerk ofthe court and senda copy to the plaintiff's attorney at the address listed below. Ifyou

fail to defend this action by the below date, judgment by default may be rendered against you for the reliefsoughtin the

i

|

complaint

| Sw
WILNESSED and Issued this _® Oj day of D erowrioud 20 XO

Hamilton County Circuit Court
' 625 Georgia Avenue By

Suite 500 .

Chattanooga, TN 37402

AL “noview

Clerk/Deputy Clerk

Attorneys for Plaintiff: Derek Nelson, 736 Georgia Avenue Suite 100 Chattanooga,TN 37402

(423) 265-4878
Plaintiff's Address: Through Plaintiff's Attorney
Received this” day of

iS/

ADA: If you need assistance or accommodations because of a disability, please call

Case 1:21-cv-00093-TRM-CHS | Document 1-1

» 20

Deputy Sheriff

, ADA Coordinator, at (423)209-7500

Rev, 03/1]

Filed 05/04/21 Page

 
StateofTennessee, | |
County of Hamilton .
I, ,Clerkof the Circuit Court, inand forthe Stateand County aforesaid, herebycertify

thatthe withinand foregoingisatrue and correct copy ofthe original writ ofsummons issued inthis case.

By _ DC.

CircuitCourt Clerk

 

OFFICERSRETURN

I certify thatIserved this suromons together with the complaintas follows:

CJ on, 20 _IdeliveredacopyofthesummonfAAf Beplaigyp the

defendant, eo TS ery oe rom
jan 1 a ae ee
[_] Failed coservethisGrinnionewithtird0 dd kitdech icgi%eic€ because: see eet

 

 

 

 

 

 

 

 

 

 

Q en. A { ok oN
_— pubySheriff Jat DS
b. wis
tT CF
CLERK’S RETURN ,
Iherebyacknowledge and acceptservice ofthe within summonsand receive copy ofthe same, this day
of. 20
i
Defendant
By. D.C,
Circuit Court Clerk
NOTICE to Defendant(s)

TO THE DEFENDANT(S): Tennessee law provides a ten thousand dollar ($10,000) personal property exemption as well asa
homestead exemption from execution or seizure to satisfy ajudgment. The amount of the homestead exemption depends upon
your age and the other factors which are listed in TCA § 26-2-301. Ifa judgment should be entered against you in this action and you
wish to claim property as exempt, you must filea written list, under oath, of the items you wish to claim as exempt with the clerk of
the court, The list may be filed atany time and may be changed by you thereafter as necessary; however, unless it is'‘filed before the
judgment becomes final, it will not be effective as to arly execution or garnishment issued prior to the filing of the list, Certain items
are automatically exempt by law and do not need to be listed; these include items of necessary wearing apparel (clothing) for your
selfand your family and trunks or other receptacles necessary to contain such apparel, family portraits, the family Bible, and school
books, Should any of these items be seized you would have the right to recover them. Ifyou do not understand your exemption

right or how to exercise it, you may wish to seek the counsel of a lawyer.

Case 1:21-cv-00093-TRM-CHS Document 1-1 Filed 05/04/21 Page 2 of 23 PagelD #: 6
IN THE CIRCUIT COURT OF HAMILTON COUNTY, TENNESSEE

VIVIAN R. GRANT,

) |
4
Plaintiff, ) No: ROC 197]
vs. ) mo
) DIVISION o & Be
CVS PHARMACY, INC; CVS STORE) < 2 BS
#5694; CVS 5694 TN, LLC; AIN2013 TN) JURY DEMANDED - ts
SODDY DAISY, LLC; and TENNESSEE) : Po
CVS PHARMACY, LLC, ) 6 2 BO
) Ow @
Defendants. ) % a
COMPLAINT @

Comes the Plaintiff and for her cause of action against the defendants allege as follows:
I.

The plaintiff is a citizen and resident of Hamilton County, Tennessee. The defendants are
believed to be a foreign corporation duly organized under the laws of the State of Tennessee and
operates a place of business located in Soddy Daisy, Hamilton County, Tennessee. The exact |
nature of the relationship between the defendants is unknown. The acts and omissions alleged
herein occurred within Soddy Daisy, Hamilton County, Tennessee, so this Court has jurisdiction
over this cause.

I.

. That at all times mentioned herein, the defendants owned and operated on its premise a
store known as the CVS located at 9389 Dayton Pike, Soddy Daisy, TN 37379 that was open to
the general public. .

Ii.
That on or around J anuary 5, 2020, the defendants negligently caused and permitted a pallet

to remain on the floor in a place allowing for the passage of the Plaintiff as well-as other patrons

Case 1:21-cv-00093-TRM-CHS Document 1-1 Filed 05/04/21 Page 3of23 PagelD #: 7
of CVS. Said pallet rendered the floor dangerous for use as a passage way and created a trap for
the-plaintiff and other patrons.
IV.

At said time on the aforementioned date the Plaintiff was walking across the floor of said
CVS in a careful and prudent manner, when her feet came in contact with the aforesaid pallet
which was located on the floor of the store. As a result of this contact, the Plaintiff tripped, lost
her balance and fell to the floor, striking her back, legs, arms and abdomen.

Vv.

That the defendants knew or should have known that unless vigilance was used, leaving a
pallet on the floor would endanger the safety of persons walling on the floor. Said pallet had been
on the floor for such a period of time preceding the fall of the plaintiff that persons of ordinary
prudence in the position of defendant should have known, and in the exercise of ordinary care had
a reasonable opportunity to remedy the condition, prior to the fall experienced by the plaintiff. In
spite of the defendahits’ notice of the presence of the pallet on the floor, defendants negligently
failed and omitted to remove the same within a reasonable time or to take any precaution to prevent
injury to the Plaintiff. The accident and injuries herein alleged were proximately caused by the
negligence of the defendants in causing and permitting the pallet to remain on said floor in failing
to take reasonable precautions to prevent injury to the Plaintiff.

_ Vi.

The plaintiff received injuries including but not limited to, an injury to the cervical,
thoracic, and lumbar areas of her spine; a straining, stretching, and tearing of the muscles, .
ligaments, and tissues in and about her spine, which have resulted in an irritation of the spinal cord

and the nerve roots extending from the spinal cord; as well as injuries to her knees, right shoulder

Case 1:21-cv-00093-TRM-CHS Document 1-1 Filed 05/04/21 Page 4 of 23 PagelD #: 8
and abdomen. As a result of these injuries, the plaintiff required medical care and treatment,
incurred substantial expense and was unable to pursue her normal activities.
| VII.
The plaintiff's injuries may be permanent so that she will require future medical care and
will remain unable to pursue her normal activities.
WHEREFORE, the Plaintiff demands:
Judgment against the defendants for $70,000.00 for compensatory damages; and a jury to

try the issues when joined.

RESPECTFULLY SUBMITTED,

WARREN & GRIFFIN, PC

BY: | Yrok. mM). When ‘
Derék Nelson BPR#: 033461 ‘|
‘Attorney for Plaintiff
736 Georgia Avenue, Suite 100
Chattanooga, Tennessee 37402
- (423) 265-4878

Case 1:21-cv-00093-TRM-CHS Document 1-1 Filed 05/04/21 Page 5 of 23 PagelD #:9
CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true and exact copy of the pleading has been
served upon counsel for all parties at interest in this case through the United States Postal
Service. This 24 day of Deen 202s.

CVS Pharmacy, Inc.
c/o CT Corporation System
300 Montvue Road
Knoxville, TN 37919-5546

CVS Store #5694
c/o General Manager
9389 Dayton Pike
Soddy Daisy, TN 37379

CVS 5694 TN, LLC
c/o CT Corporation System
800 S. Gay Street, Suite 2021
Knoxville, TN 37929 .

AIN2013 TN Soddy Daisy, LLC
c/o CT Corporation System
800 S. Gay Street, Suite 2021

Knoxville, TN 37929 /

Tennessee CVS Pharmacy, LLC
c/o CT Corporation System

300 Montvue road
Knoxville, TN 37919-5546

WARREN & GRIFFIN, P.C.

BY: 1 euwk MY Mr

-Dérek Nelson

Case 1:21-cv-00093-TRM-CHS Document 1-1 Filed 05/04/21 Page 6of23 PagelD #: 10
IN THE CIRCUIT COURT OF HAMILTON COUNTY, TENNESSEE

VIVIAN R. GRANT )
| ) ¢
Plaintifé, ) no: QOC1QAI¢
VS. ) e 2, S
) DIVISION eo @% & i
CVS PHARMACY, INC.; CVS STORE +) 6 BBO
#5694; CVS 5694 TN, LLC; AIN2013TN ) JURY DEMANDED \ rom %
SODDY DAISY, LLC; and TENNESSEE) & a
CVS PHARMACY, LLC, ) % A oD
) : . A i “\
Defendants. ) 7 S 2.
“¥-
oe
COST BOND a

I hereby acknowledge and bind myself for the prosecution of this action and payment of
all non-discretionary costs in this Court, which may at any time be adjudged against the

plaintiff/petitioner in the event the plaintiff/petitioner shall not pay them. .

Witness my had this 29 day of fp EC ,20 2

_— Derek Nelson BPR#: 033461
Warren and Griffin, P.C.
736 Georgia Avenue, Suite 100
Chattanooga, Tennessee 37402
(423) 265-4878
Facsimile 423-265-4810

 

Case 1:21-cv-00093-TRM-CHS Document 1-1 Filed 05/04/21 Page 7 of 23 PagelD #: 11
IN THE CIRCUIT COURT OF HAMILTON COUNTY, TENNESSEE

 

VIVIAN R. GRANT, ) .
Plaintiff, ) dq
vs. ) NO: POC | o) ]
. )
CVS PHARMACY, INC.; CVS STORE ) DIVISION ©
#5694; CVS 5694 TN, LLC; AIN2013 TN)
SODDY DAISY, LLC; AND TENNESSEE _) JURY DEMANDED © -
CVS PHARMACY, LLC, ) ran
Defendants. “e isa) 2
v % cy.
CERTIFICATE REGARDING DISCOVERY y be mA
. : 32 ot yy
re
The undersigned hereby certifies that the following discovery has been served upon atl] e 4
; a
wl
persons identified in the Certificate of Service attached hereto and incorporated hereinBy ~
reference: . t
1.

Plaintiff’s First Set of Interrogatories to Defendant; and
Plaintiff's Request for Production of Documents.

WARREN & GRIFFIN, P.C.

Dh ™ Nhe
-~Derek Nelson (BPR# 033461)

Attorney for the Plaintiff

736 Georgia Avenue, Suite 100

Chattanooga, TN 37402

(423) 265-4878

Case 1:21-cv-00093-TRM-CHS Document 1-1 Filed 05/04/21 Page 8 of 23 PagelD #: 12
IN THE CIRCUIT COURT OF HAMILTON COUNTY, TENNESSEE

SODDY DAISY, LLC; and TENNESSEE

CVS PHIARMACY TTC

Nw VR DAAC NY by dws

VIVIAN R. GRANT, )
)

Plaintiff, ) No: QOC | at
VS. )

" ) DIVISION
CVS PHARMACY, INC.; CVSSTORE __)
#5694: CVS 5694 TN, LLC; AIN2013 TN _ ) TURY DEMANDED

)
)

Defendants.
PLAINTIFF’S, FIRST SET OFINTERROGATORIES PROPOUNDED TO DEFENDANT
Comes the Plaintiff, pursuant to Rule 33 of the Tennessee Rules of Civil Procedure, and
propounds the following interrogatories to be answered, under oath within thirty (30) days after
service thereof, by the Defendants.

In answering these interrogatories, furnish such information as is available to you, not
merely such information as is of your own knowledge. This means you are to fish information
which is known by or in the possession of your employees or agents, including your attorney or
any agent or investigator for you or your attorney.

These interrogatories are to be regarded as continuing and you are requested to provide, by
way of supplementary answers thereto, such additional information as may hereafter be obtained
by you or by any person acting on your behalf, including’ your attorney, which will augment or

| otherwise modify any answers now given to these interrogatories. Such supplementary responses

are to be filed and served upon this plaintiffs attorney immediately upon receipt .of such

information.

Case 1:21-cv-00093-TRM-CHS Document 1-1 Filed 05/04/21 Page 9 of 23 PagelD #: 13
1, Please state the name, address and job title of the person answering these
interrogatories on behalf of the defendant and their relationship to the defendant.

ANSWER:

2. Did you receive notice of this accident from plaintiff; and if so, please state:
(a) The date, time and place you received the notice; ¢

(b) Whether the notice was written, or oral, and, if written, the
name and address of the person who has custody of it.

ANSWER:

3. What is the name and address of each person or entity who, on 1/5/2020 was owner of
the business known as CVS Pharmacy at 9389 Dayton Pike, Soddy Daisy, TN 37379?

ANSWER:

4, What is the name and address of each person who, on 1/5/2020 was owner of the real
property located at 9389 Dayton Pike, Soddy Daisy, TN 37379?

ANSWER:

5. Were the premises on which the business known as CVS Pharmacy carried on subject
to any lease on 1/5/2020? If so, state the name and address of the leaser?

ANSWER:

Case 1:21-cv-00093-TRM-CHS Document 1-1 Filed 05/04/21 Page 10 of 23 PagelD #: 14
6. Was any person responsible for supervising the area in which plaintiff was injured at
the time of the accident; and if so, please state: ,

(a)
(0)
(c)
(d)
ANSWER:

His name and address;
His job title;
A description of his duties; and

His location at the time of the accident.

7. Was there a sales clerk, or other person, on duty in the area where plaintiff was injured
at the time of the accident; and if so, please state for each person:

(a)

(b)

©)

(d)
ANSWER:

please state:
(a)
(b)
(c)
(d)
ANSWER:

His name and address;
His job title;
A description of his duties; and

His location at the time of the accident.

8. Were there any other employees on the premises at the time of the accident; and if so,

His name and address;
His job title;
A description of his duties; and

His location at the time of the accident.

Case 1:21-cv-00093-TRM-CHS Document 1-1 Filed 05/04/21 Page 11 of 23 PagelD #: 15
9. By what means was the scene of the accident lighted at the time the plaintiff was
injured?

ANSWER:

(a) The number of windows, or doorways, from which the light came;
(b) The size of each window, or doorway; and
(c) The distance of each window, or doorway, from the scene of the accident.

ANSWER:

i

ll. Ifany lighting was by artificial means, please state:
(a) The type of lights used;
(0) The number of lights;
(c) The wattage of each light; and

(d) The distance of each light from the scene of the
accident.

ANSWER:

Case 1:21-cv-00093-TRM-CHS Document 1-1 Filed 05/04/21 Page 12 of 23 PagelD #: 16
12, Did you, or any employee, receive any complaint, warning, or other notice,
concerning a dangerous or defective condition on the premises prior to the accident; and if so, for
each complaint, warning, or other notice, please state:

(a) The date and time it was received;

(b) Whether it was written, or oral, and if oral, the substance of it;

(c) The name, or other means of identification, and address of the person by whom ~
it was given;

(d) The name, address and job title of the person who received it;
(e) The nature and location of the danger, or defect, to which it related; and

(f) Whether any action was taken as a result of it, and, if so, a description of the
action, and the time at which it was taken.

ANSWER:

{

3. Was an inspection made prior to the accident to determine whether the area where
plaintiff was injured was in a state condition for use by customers; and if so, please state:

(a) The frequency of such inspections;
(b) The date and time of the last inspection prior to the accident;
(c) The name, address and job title of the person who made the last inspection;

(d) A description of, or the substance of, the findings that were made of the last
inspection; and

(ce) Whether any instructions were given as a result of
the last inspection to remove, clean or alter anything in
the area of the accident, and, if so, a description of

the instructions, and the name of each person to whom -
such instructions were given.

ANSWER:

Case 1:21-cv-00093-TRM-CHS Document 1-1 Filed 05/04/21 Page 13 of 23 PageID #:17
14. Was any warning given to plaintiff or any other person concerning any danger in the
area where the accident occurred?

ANSWER:

15. Was there any ouardrail. barrier
f aul, barner

Shan GAR Een ee

occurred; and ifso, please state:
(a) A description of it;
(b) Its location;
(c) Its purpose; and

. (ce) Whether it was in use at the time of the accident,
and, if not, the reason it was not in use.

ANSWER:

16. What is the name, address and job title of the person in charge of the janitorial services
at the premises at the time of the accident?

ANSWER:

17. Has any other accident occurred on your premises in the same area as, rina similar
manner to, the accident in which plaintiff was injured; and if so, please state:

(a) The date and time it occurred;

(b) A description of how it occurred;

Case 1:21-cv-00093-TRM-CHS Document 1-1 Filed 05/04/21 Page 14 of 23 PagelD #: 18
(c) The name, or other means of identification, and address of the person to whom
it occurred;

- (d) The location in which it occurred;

(ec) Whether any safety precaution was taken as a result of it, and if so, a
description of such safety precaution; and

(f) Was suit filed as a result of any or all of these other incidents; and if so ©, Please

state the style of eac she case, the docket number and the court where each case was
filed.

ANSWER:

18. Was an investigation made by you, or on your behalf, as a result of the accident? If
made by another, please state their contact information.

ANSWER: ; .

19, Did you, or any employee, make a report of the accident; and if so, please state the
name of the person making the report.

ANSWER:

20. Do you contend that plaintiff was not authorized to be on that part of the premises
where the accident occurred?

ANSWER:

Case 1:21-cv-00093-TRM-CHS Document 1-1 Filed 05/04/21 Page 15 of 23 PagelD #: 19
21. Do you have, or know of the existence of, any photographs, or diagrams relating to
‘any matter concerning the accident?

ANSWER:

22, Did any person witness the accident? Please state the name, address, telephone
number and employer of all witnesses that you know who witnesses this accident or who may have
knowledge of any pertinent knowledge concerning this accident.

ANSWER: °

RESPECTFULLY SUBMITTED,

WARREN & GRIFFIN, PC |

BY: 1 hI. Wb
Défek Nelson, BPR#: 033461

Attorney for Plaintiff

736 Georgia Avenue - Suite 100

Chattanooga, Tennessee 37402

(423) 265-4878

Case 1:21-cv-00093-TRM-CHS Document 1-1 Filed 05/04/21 Page 16 of 23 PagelD #: 20
- CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true and exact copy of the foregoing pleading has
been served on all parties at interest in this cause through the United States Postal Service on this

the 24 day of 2c. ,20 2 .

 

CVS Pharmacy, Inc.
c/o CT Corporation System
200 Mantune Raed

WAVY AVAL Y EY SNUG

Knoxville, TN 37919-5546

CVS Store #5694
c/o General Manager
9389 Dayton Pike
Soddy Daisy, TN 37379

CVS 5694 TN, LLC
c/o CT Corporation System
800 S. Gay Street, Suite 2021
Knoxville, TN 37929

AIN2013 TN Soddy Daisy, LLC
c/o CT Corporation System
800 S. Gay Street, Suite 2021
Knoxville, TN 37929

Tennessee CVS Pharmacy, LLC
c/o CT Corporation System
300 Montvue road
Knoxville, TN 37919-5546

BY: eh MN. leben.

Derek Nelson

Case 1:21-cv-00093-TRM-CHS Document 1-1 Filed 05/04/21 Page 17 of 23 PagelD #: 21
STATE OF TENNESSEE:

COUNTY OF.HAMILTON:

, being duly sworn according to law, makes
oath that the statements contained in the foregoing interrogatories are true to the best of his/her
knowledge, information and belief.

 

Representative of CVS

Swom to and subscribed before me this _ day of ,20_..

 

NOTARY PUBLIC

My Commission Expires:

 

Case 1:21-cv-00093-TRM-CHS Document 1-1 Filed 05/04/21 Page 18 of 23 PagelD #: 22 ©
IN THE CIRCUIT COURT OF HAMILTON COUNTY, TENNESSEE

VIVIAN R. GRANT, )
)
Plaintiff, ) no: JOC/I7¢
VS. )
. ) DIVISION
CVS PHARMACY, INC.; CVS STORE )
#5694; CVS 5694 TN, LLC; AIN2013 TN) JURY DEMANDED
SODDY DAISY, LLC; and TENNESSEE )
CVS PHARMACY, LLC, )
)
Defendants. )
REQUEST FOR PRODUCTION

 

Comes the Plaintiff by and through her attorneys and directs this Request to Produce,
pursuant to Rule 34.01 of the Tennessee Rules of Civil Procedure to Defendants. The items
requested below shall be produced for inspection and/or photocopying at the offices o
& GRIFFIN, PC 736 Georgia Avenue - Suite 100, Chattanooga, Tennessee 37402. In lieu
thereof, the defendant's attorney is permitted, under this Request, to send by U.S. mail or hand
delivery copies of the items requested. The items requested to be produced within the forty-five

_ (45) day period allowed by the Tennessee Rules of Civil Procedure are as follows:

In answering these requests, furnish such information as is available to you, not merely
such information as is of your own knowledge. This means you are to furnish information which
is known by or in the possession of your employees or agents, including your attorney or any agent
or investigator for you or your attorney.

These requests are to be regarded as continuing and you are requested to provide, by way

of supplementary answers thereto, such additional information as may hereafter be obtained by

you or by any person acting on your behalf, including your attorney, which will augment or

Case 1:21-cv-00093-TRM-CHS Document 1-1 Filed 05/04/21 Page 19 of 23 PagelID #: 23
otherwise modify any answers now given to these requests. Such supplementary responses are to

be filled and served upon this plaintiff's attorney immediately upon receipt of such information.
1, Any statément or memorandum of any statement made by the plaintiff to the defendant

or to the defendant's agents, representatives or attorneys, whether said statement was oral, written,

or recorded.

ANSWER:

2. Any photograph, video tape, drawing, reridering or other visual / audio recordin g made
of the scene of the incident prior to or subsequent to the incident.

ANSWER:

f

3. Please produce any written procedures the defendant follows to inspect, repair, clean,
sweep, wash, wax, etc., of the store.

ANSWER:

4. Please produce any drawings, diagrams, maps or other similar documents which depict
the store layout, shelving, counters, or other physical items that appear on the floor.

ANSWER:
5. | Please produce any discoverable documents upon which you rely or consulted in

responding to plaintiff's interrogatories.

ANSWER:

Case 1:21-cv-00093-TRM-CHS Document 1-1 Filed 05/04/21 Page 20 of 23 PagelD #: 24
6.. Produce any and all surveillance materials including video tapes, photographs, film,
tape recordings or other audio and/or visual materials which depict the plaintiff, the plaintiff's
residence, or any other place where she may be found.

ANSWER:

7. Produce a copy of any medical records or bills you may have in your possession which
relate to treatment received by the Plaintiff, whether related to the subject accident or any other
treatment. .

ANSWER:

8. Produce copies of any correspondence made between the defendants and the Plaintiff.

ANSWER:

t

|

9. Produce copies of any notes which any adjuster, investigator or other such person made
regarding any conversation witb the plaintiff.

ANSWER:

10. Produce copies of any incident reports of other accidents which occurred for the three
years preceding Plaintiffs accident or any subsequent accidents,

ANSWER:

Case 1:21-cv-00093-TRM-CHS Document 1-1 Filed 05/04/21 Page 21 of 23 PagelD #: 25
11. Ifyou believe any document requested in this request for production of documents is
not discoverable, please identify the document, provide the identity of the custodian, the location
of the document and the reason it is not discoverable.

ANSWER:

RESPECTFULLY SUBMITTED,

WrADDOAY op “Tt n
WARREN & GRIFFIN, PC

BY 1 ek Yh
Derek Nelson BPR#: 033461

Attomey for Plaintiff

736 Georgia Avenue - Suite 100

Chattanooga, Tennessee 37402

(423) 265-4878 .

Case 1:21-cv-00093-TRM-CHS Document 1-1 Filed 05/04/21 Page 22 of 23 PagelD #: 26
w , . .

CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true and exact copy of the pleading has been served
upon counsel for all parties at interest in this case through the United States Postal Service.

s

This the 24 day of 1) ec , 2020,

CVS Pharmacy, Inc.
c/o CT Corporation System
300 Montvue Road

WW LYELL Y UY ANY

Knoxville, TN 37919-5546

CVS Store #5694
c/o General Manager
9389 Dayton Pike
Soddy Daisy, TN 37379

CVS 5694 TN, LLC
. c/o CT Corporation System
800 S. Gay Street, Suite 2021
Knoxville, TN 37929 ©

AIN2013 TN Soddy Daisy, LLC
' c/o CT Corporation System
[ 800 S. Gay Street, Suite 2021
Knoxville, TN 37929

Tennessee CVS Pharmacy, LLC .
c/o CT Corporation System
300 Montvue road
Knoxville, TN 37919-5546

_Pé€rek Nelson

Case 1:21-cv-00093-TRM-CHS Document 1-1 Filed 05/04/21 Page 23 of 23 PagelD #: 27
